UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6623


KENNETH V. AWE,

                      Plaintiff – Appellant,

          v.

HAROLD CLARKE, Director of VDOC,

                      Defendant – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:11-cv-00511-RAJ-LRL)


Submitted:   July 18, 2013                 Decided:   July 23, 2013


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Kenneth V. Awe, Appellant Pro Se. James Milburn Isaacs, Jr.,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kenneth      V.   Awe   appeals     the    district      court’s      order

dismissing some defendants to his civil action and denying Awe’s

motions for a preliminary injunction, appointment of counsel,

production of documents, and a venue transfer.                      This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2006),    and    certain     interlocutory      and    collateral        orders,   28

U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                     The portion of

the    district   court’s     order   dismissing       the    action   as    to   some

defendants and denying Awe’s motions for counsel, discovery, and

a venue transfer is neither a final order nor an appealable

interlocutory or collateral order.               See Fed. R. Civ. P. 54(b);

Nicholas v. Wyndham Int’l, Inc., 373 F.3d 537, 541 (4th Cir.

2004) (discovery orders); Miller v. Simmons, 814 F.2d 962, 967

(4th     Cir.    1987)    (orders     denying     appointment        of     counsel);

Ellicott Mach. Corp. v. Modern Welding Co., 502 F.2d 178, 180

(4th Cir. 1974) (order denying venue transfer).                     Accordingly, we

dismiss these aspects of the appeal for lack of jurisdiction.

            The district court’s denial of Awe’s request for a

preliminary injunction, however, is immediately appealable.                         28

U.S.C. § 1292(a)(1) (2006).           On appeal, we confine our review to

the issues raised in the Appellant’s brief.                     See 4th Cir. R.

34(b).      Because      Awe’s   informal   brief      does   not    challenge      the

                                        2
basis for the district court’s denial of an injunction, Awe has

forfeited appellate review of this portion of the court’s order,

and we affirm this portion of the appeal.

            In summary, we affirm the portion of the court’s order

denying a preliminary injunction and dismiss the appeal as to

all remaining issues.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   this   court   and   argument   would   not   aid   the

decisional process.



                                                       AFFIRMED IN PART;

                                                       DISMISSED IN PART




                                    3